DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 October 2020 has been entered.
 

Status of Claims
Responsive to the amendment filed 9 October 2020, claims 1, 2, 13 and 14, are amended.  Claim 4 is cancelled.  Claims 1, 2, 5-8, 11, 13 and 14 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 9 October 2020, new grounds of rejection are presented which are non-final.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8, 11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires that the cooling channel is in communication with contact area between the tool and the workpiece.  BY the plain meaning, this limitation means that the cooling channel opens to said contact area and delivers fluid there.  Indeed, this is consistent with applicant’s specification at page 4.  However claim 1 also requires that the same cooling channel is separated by a material wall from the same contact area that it is in communication with, in order to prevent the coolant from reaching the same contact area.  
What is now claimed is not what is described in the specification.  At pp. 4-5 applicant’s specification instead states different areas of the tool might have pipes which have these mutually-exclusive features – the pipe in the different areas is different pipe, rather than the same pipe.  
Each of claims 2, 5, 7-8, and 11 depends from claim 1 and is therefore also not described.  Each of claims 13 and 14 includes similar mutually-exclusive limitations imposed on the cooling channel relative to the contact area, and is also not described for the same reasons.  Claim 6 depends from claim 13, and is therefore also not described.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 11, 13 and 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 requires that the cooling channel is in communication with contact area between the tool and the workpiece.  BY the plain meaning, this limitation means that the cooling channel opens to said contact area and delivers fluid there.  Indeed, this is consistent with applicant’s specification at page 4.  However claim 1 also requires that the same cooling channel is separated by a material wall from the same contact area that it is in communication with, in order to prevent the coolant from reaching the same contact area.  Claim 1 requires that the one pipe includes two mutually-exclusive conditions relative to the contact area.  The scope of the claim filed by applicant cannot be determined.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-8, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0030929 A1 (hereinafter “Merklein”), in view of US 2018/0029132 A1 (hereinafter “Tesla”), further in view of US 5626693 A (hereinafter “Yao”).
Regarding claim 1, the examiner notes that the claims are written in a product-by-process format.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).   Applicant is directed to MPEP 2113.  

Merklein does not teach that the tool is made with an additively manufactured portion, or that the portion has a pipe for guiding a fluid.  Merklein is silent as to particulars of the tool.  
Tesla teaches a method of making a metal die for part fabrication (see title, abstract, or [0016]-[0025]).  Tesla teaches that the metal dies may be used for press hardening (See [0039] or [0050]).  Tesla teaches that the dies are made by additive processes (See [0026]-[0040], Fig. 6).  Tesla teaches that the die thus formed has at least one pipe for guiding a fluid (See Fig. 8 and [0076]-[0079]).  Tesla teaches that the inventive conformal cooling channels made possible by this approach provide a more uniform cooling and prevent cracking due to thermal stress (See [0076]-[0079]).  Tesla teaches that the cooling channels may be formed and the die formed around them such that they are encased in the die ([0077] and Fig. 8).  This meets the limitation wherein the cooling channel is separated by a wall of material.  
It would have been obvious to one if ordinary skill in the art at time of invention to have made a mold for press hardening of Merklein utilizing the additive technology of Tesla (cited above) because Tesla teaches that the inventive conformal cooling channels made possible by this approach provide a more uniform cooling and prevent cracking due to thermal stress (See [0076]-[0079]).  
Tesla discloses that the tool may include two pieces couplable together (see Fig. 7).  Alternatively, Tesla discloses that potions of the die may be machined or added onto as needed (see [0030]).  The portions added onto or machined would meet the broadest reasonable interpretation limitation of another part, which is not made additively.  

Yao teaches a die for press hardening of a tube (See abstract, Summary, Fig. 6).  Yao teaches that the die includes cooling channels which include “blow holes” to apply coolant to the work (see Fig. 6 and col 6).  Yao teaches that this allows for smooth delivery and removal of the quenching fluid (see col. 6).  Yao teaches that this type of a die allows for the cooling rate of the work to be controlled by the arrangements of the blowholes (col. 6).  Yao teaches that this die set includes multiple pieces couplable together (Fig. 6 and col. 6).
It would have been obvious to one if ordinary skill in the art at time of invention to have made a mold for press hardening of Merklein utilizing the additive technology of Tesla (cited above) because Tesla teaches that the inventive conformal cooling channels made possible by this approach provide a more uniform cooling and prevent cracking due to thermal stress (See [0076]-[0079]), and further to have used a “blow hole” arrangement taught by Yao (fig. 6), because Yao teaches that this allows for smooth delivery and removal of the quenching fluid and that this type of a die allows for the cooling rate of the work to be controlled by the arrangements of the blowholes (col. 6).  
The examiner notes that the claim is indefinite as requiring two exclusive conditions relating the cooling channel with the contact area.  The die of Tesla (Fig. 8) shows channels with a wall of material preventing fluid contacting the work.  The blow holes of Yao (cited above) meets the limitation of wherein the cooling channel communicates with the contact area between die ad work.  The tool having both of these features would have flowed naturally from combining the teachings of the art as cited above.  
Regarding claim 2, Yao provides recesses in the cooling channels (See Fig. 6).  
Regarding claims 5-7, the claims recite product-by-process language.  See discussion above.
Tesla teaches that the process may include machining or adding to a pre-existing work (See Fig. 5 and [0039]), meeting the limitation of the claim.  The die is also disclosed as added to a press known in the art [0039], and this is also considered to meet the limitation of the claim. 
Tesla teaches that machining may be used as needed ([0030]).  The embodiment of Fig 7 shows two elements couplable.  It would have been an obvious matter to the skilled artisan to have used additive or subtractive as needed on the embodiment of Fig 7, because Tesla teaches that these are known methods in the art usable to achieve the desired die.  The combination of known elements to achieve predictable results would have been obvious to the skilled artisan.  
Regarding claim 7, the tool (Synchronizer) of Merklein meets the limitation of the claim (Fig. 1), and thus the die (mold) for pressing the tool would necessarily have this feature. 
Regarding claim 8, Tesla teaches that different materials may be used (see [0024]).  Tesla teaches that equivalent materials may be substituted (See [0082]).  The combination of different materials, known for the same purpose, would have been prima facie obvious to the skilled artisan in order to achieve predictable results.  Applicant is directed to MPEP 2144.06.  
Regarding claim 11, Merklein envisions a gear wheel (Fig. 1).  
Regarding claim 13, Merklein in view of Tesla and Yao is applied as stated above.  
Regarding claim 6, Tesla envisions one piece (See [0039]).  

Regarding claim 14, the examiner notes that the claims are written in a product-by-process format.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).   Applicant is directed to MPEP 2113.  
Merklein teaches a method of making a synchronizer (see title, Figure 1, Abstract, or [0025]-[0033]).  Merklein teaches that the method includes press hardening of the synchronizer rings (see [0025]-[0033]).  Merklein teaches that this takes place in a metal mold (see [0011 ]).  Thus Merklein explicitly describes a tool (mold) for effecting a press-hardening of a rotational symmetric tool (synchronizer).  
Merklein does not teach that the tool is made with an additively manufactured portion, or that the portion has a pipe for guiding a fluid.  Merklein is silent as to particulars of the tool.  
Tesla teaches a method of making a metal die for part fabrication (see title, abstract, or [0016]-[0025]).  Tesla teaches that the metal dies may be used for press hardening (See [0039] or [0050]).  Tesla teaches that the dies are made by additive processes (See [0026]-[0040], Fig. 6).  Tesla teaches that the die thus formed has at least one pipe for guiding a fluid (See Fig. 8 and [0076]-[0079]).  Tesla teaches that the inventive conformal cooling channels made possible by this approach provide a more uniform cooling and prevent cracking due to thermal stress (See [0076]-[0079]).  Tesla teaches that the cooling channels may be formed and the die formed around them ([0077]).  This meets the limitation wherein the cooling channel is separated by a wall of material.  
It would have been obvious to one if ordinary skill in the art at time of invention to have made a mold for press hardening of Merklein utilizing the additive technology of Tesla (cited above) because Tesla teaches that the inventive conformal cooling channels made possible by this approach provide a more uniform cooling and prevent cracking due to thermal stress (See [0076]-[0079]).  
Tesla discloses that the tool may include two pieces couplable together (see Fig. 7).  Alternatively, Tesla discloses that potions of the die may be machined or added onto as needed (see [0030]).  The portions added onto or machined would meet the broadest reasonable interpretation 


Response to Arguments

Applicant’s arguments have been carefully considered, but are not persuasive.  Applicant argues that the prior art Yao does not teach wherein the cooling channel is separated from a contact surface between the work and the die by a wall of material to prevent fluid to enter the contact area.  In response, it is noted that the claim as filed literally requires that the cooling channel be in communication with the contact area.  This is met by Yao.  Further, the limitation of the wall of material appears to be met by Tesla, which teaches the cooling lines are made such that they are enclosed in the die (see [0077] and Fig. 8).  The use of both the inventive aspect of Tesla with the “blowholes” of Yao would seem to meet what is envisioned in Applicant’s specification on pp. 4-5.  
Applicant argues that the teaching of Tesla that pieces may be added to the die does not meet the claim 5 limitation of having at least two couplable pieces.  Applicant argues specifically that there is no description of multiple couplable pieces.   This argument has been carefully considered but is not persuasive.  First it is noted that the limitation is a product by process limitation.  Only the structure required can limit the claim against prior art, and not the manufacturing method itself.  In this case Tesla teaches to use both additive and machining to make the die.  Tesla shows die having at least two parts (Fig. 7) which meets the broadest reasonable interpretation of “couplable.”   What is claimed would have been obvious to the skilled artisan for the reasons stated above.  The skilled artisan would have 
When all of the evidence is considered as a whole, the evidence of obviousness outweighs the evidence of nonobviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER

Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734